        Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO



              CAROL BUDDE
                                               Civil No. 2021cv1177
              Plaintiff,
                                               Personal Injury; Diversity;
                     v.                        Jury Trial Demanded

   WAL-MART PUERTO RICO, INC.;
  JOHN DOE 1-10 and JANE DOE 1-
                10

              Defendants




                                   COMPLAINT

TO THE HONORABLE COURT:

   COMES     NOW     Plaintiff,        Carol    Budde,   by    and    through     its

undersigned counsel, respectfully states, alleges and prays as

follow:

                          I. JURISDICTION AND VENUE

   1.     This Court has subject matter jurisdiction of this action

pursuant to 28 U.S.C § 1332 as the amount in controversy exceeds

$75,000, exclusive of interests and costs, and plaintiff and the

defendants    are    citizens     of    different    states.         The   Plaintiff

sustained injuries to her face and brain and was admitted to the

hospital     in    Puerto   Rico       and     treated   for   traumatic        brain

injuries.
         Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 2 of 9



   2.        Venue is proper in this Court pursuant to 28 U.S.C. §

1391(a).        All   events    related    to    the   accident     and   injuries

described herein took place within this district.

                                 II. THE PARTIES

   3.        At all relevant times herein, Plaintiff, Carol Budde, was

and still is a resident of Colorado.

   4.        Defendant Wal-Mart Puerto Rico, Inc. (hereafter referred

to as “Defendant” or “Walmart”) is a corporation organized under

the laws of Puerto Rico, with offices located at Río Caña Ward,

Rd # 1 KM 28.7, Caguas, Puerto Rico 00725.                      It can be served

with process by serving its registered agent: CT Corporation

System, 361 San Francisco Street, 4th Floor, San Juan, PR 00901.

   5.        Upon information and belief, John and Jane Doe Defendants

1 through 10 are individuals, corporations, and other entities

whose names and addresses are unknown to Plaintiff at this time,

and who caused or contributed to the injuries and damages to the

Plaintiff, but whose true identity and/or liability have not

been ascertained at this time. Further, the fictitiously named

Defendants, include, but may not be limited to, those that may

have    an    ownership    interest   in   the    subject   premises      or    store

and/or manage the store and/or had a duty to make the store

and/or premises safe and/or keep the store/premises free from

and/or warn of defective conditions, such as those causing the

injuries      herein.     All   allegations      and   claims    asserted      herein
            Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 3 of 9



against       any     Defendants          are   incorporated        herein       by   reference

against John and Jane Does 1 through 10. Said John and Jane

Does, when their true identities are known and their liability

ascertained,          will      be    identified       by    name    and    joined      in    this

action, if necessary. Any such amended complaint will relate

back to the filing of this Complaint under the applicable rules

of procedure.

                                III. FACTUAL ALLEGATIONS

      6.     At     all    times         mentioned     herein,      Defendant,        Wal-Mart,

Puerto Rico Inc., owned and operated a Walmart store                                     at the

municipality of Hatillo, Puerto Rico.

      7.     On     or    about      December     7,    2020,       the    Plaintiff         was   a

business invitee of Walmart Hatillo store.

      8.     Plaintiff entered the premises of Walmart Hatillo for the

purposes for which it was held open – to shop and do business

with       Walmart.       She   was      shopping     with    her    son    in    a   lawfully,

careful and prudent manner within the store.

      9.     Meanwhile, a Walmart employee was moving a pallet of

cooking       oil    bottles         inside     the    store.       One    or    more    of    the

containers in the pallet were leaking oil as the employee moved

the pallet thereby spreading oil on the store’s floor.

      10. There were no signs or warnings to patrons advising that

the    floor        presented        a    dangerous     condition         that   could       alert
         Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 4 of 9



Plaintiff or other patrons of the presence of cooking oil on the

floor.

   11. As Plaintiff continued to carefully walk through one of

the store’s isles, suddenly and without notice or warning to the

Plaintiff, she slipped on the cooking oil and fell face-first on

the concrete floor thereby suffering a traumatic brain injury

and cutting her forehead.

   12. Walmart employees told Plaintiff and her son how sorry

they were and prepared an accident report.

   13. Plaintiff         was    transferred   to    the   emergency      room   at

Hospital Metropolitano Dr. Susoni.            After undergoing four (4) CT

scans of her brain, Plaintiff was diagnosed with a traumatic

brain    injury   that    resulted     from her    accident   at   the    Walmart

Supercenter in Hatillo.

   14. The next day, Plaintiff woke up with two (2) black-eyes

and hematomas all over her face which took weeks to heal.

   15. Plaintiff         is    still   suffering   from   headaches   that      are

proximately caused by the injuries she suffered due to Walmart’s

negligence.

   16. At all times mentioned, Walmart was operating the Walmart

Hatillo store and extended an invitation to the public to come

into the store for the purpose of doing business with it.
        Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 5 of 9



     17. Walmart, at all times mentioned, had control of various

or all portions of the store, including the appurtenances, the

floors and entrance ways in the premises.

     18. As    a     direct      and       proximate         result       of    the    negligence

Walmart, Plaintiff was incapacitated and sustained                                     severe and

permanent injuries and scars to her forehead.

     19. These       occurrences           and     injuries     occurred             solely    as    a

proximate result of Walmart’s negligence, as a proximate result

of   the     initial       acts,       negligence,           lack        of     attention,        and

intentional     and/or      reckless             acts   on    the     part      of    Defendants,

without any negligence on the part of the Plaintiff contributing

thereto.

     20. Defendants,            at   the        time    of    the        accident      mentioned,

negligently and carelessly permitted the floor in the premises,

and more particularly the area where plaintiff slipped and fell,

to   become    and    remain         in    a     dirty,      wet,    slippery,         negligent,

defective,     and     a    dangerous            condition,         and       failed    to     place

warning     signs    or    cover          the    surface      with       something      dry,       and

Defendants had actual and constructive notice of the dangerous

condition of the floor.

     21. The       negligence         of        Defendants,         in    addition        to      that

hereinabove alleged, consisted of:

           a. Failure      to    warn       of    the     dangerous           condition      on   the

              premises;
      Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 6 of 9



          b. Failure to eliminate the source of oil creating the

            dangerous conditions on the premises;

          c. Failure    to     clean      and   dry   the    oily       floor    at   the

            premises;

          d. Failure    to     place       mats,   absorbent       pads,    or    other

            materials that would prevent people from slipping and

            falling on the oily floor of the premises;

          e. Among other negligent acts, omissions, and breaches of

            duties which will be proved at trial.

   22. As      a     direct        and    proximate      result     of     Defendants’

negligence,        Plaintiff       has     experienced      physical       impairment,

disfigurement, mental anguish, and pain and suffering in the

past. Plaintiff will continue to experience physical impairment,

disfigurement, mental anguish, and pain                     and suffering in the

future.

   23. As      a     direct        and    proximate      result     of     Defendants’

negligence, Plaintiff has incurred medical expenses in the past

and, in reasonable medical probability, will incur additional

medical expenses in the future.

                               Count I: Negligence

   24. All     of     the    preceding       paragraphs      are    incorporated       by

reference as if fully set forth herein.

   25. Defendants           have    a    non-delegable    duty     to    maintain     the

store premises is a safe condition.
        Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 7 of 9



   26. Upon information and belief, the wet, oily and slippery

condition of the floor was a known by Defendants.

   27. The floor on the premises where Plaintiff fell posed a

serious hazard to her and other patrons in that it was oily and

slippery.

   28. Defendants have a duty to protect patrons against the

risk of dangerous conditions existing on the premises.

   29. At all relevant times herein, Defendants knew of, or by

exercise of reasonable care should have discovered the dangerous

condition that caused Plaintiff’s injuries.

   30. Plaintiff had no pre-existing conditions which could have

been aggravated by the accident described herein.

   31. As a direct and proximate result of said negligence of

Defendants, the plaintiff was injured in her health, strength,

and activity, sustaining injury to her head and face, all of

which   said    injuries      have    caused    and    continue     to   cause   the

plaintiff      great     mental,      physical,       and    nervous     pain    and

suffering.     Plaintiff      is     informed   and    believes,       and   thereon

alleges, that said injuries will result in some permanent pain

and disability to the plaintiff, to her general damage in the

sum of $250,000.00.

                        Count II: Vicarious Liability

   32. All      of     the   preceding    paragraphs        are   incorporated    by

reference as if fully set forth herein.
      Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 8 of 9



   33. At all relevant times herein, Defendants knew of, or by

exercise    of        reasonable      care     should     have      discovered,     the

dangerous condition that caused Plaintiff’s injuries and failed

to address the foreseeable risks described herein.

   34. Defendants are vicariously liable for the negligent harm

caused by their employees in the performance of the work                             as

Plaintiff’s harm was a risk foreseeable by Defendants.

                            Count III: Medical Expenses

   35. All       of    the       preceding    paragraphs      are   incorporated     by

reference as if fully set forth herein.

   36. As        a    further       direct    and     proximate     result     of   the

negligence of Defendants as herein alleged, the Plaintiff has

and will pay and incur reasonable and necessary expenses for

ambulance, medicines, doctors’ bills, nursing, hospitalization,

therapy, medical supplies and equipment, and medical care.

   37. Plaintiff is entitled to compensation for reasonable and

necessary   expenses         for    ambulance,       medicines,     doctors’    bills,

nursing, surgeries, hospitalization, therapy, medical supplies

and equipment, and medical care, paid by third parties under the

collateral source rule.

   38. Plaintiff            is     informed    and     believes,      and    therefore

alleges,    it       will    be    necessary    for     her   to    have    additional

medicines, nursing, hospitalization, medical and surgical care,

and treatment in the future, the exact nature and cost of which
        Case 3:21-cv-01177-PAD Document 1 Filed 04/21/21 Page 9 of 9



is   unknown   and   cannot    at   this    time   be   ascertained,    and   the

Plaintiff requests leave to amend this pleading and state the

cost and value thereof when same shall have been determined.

                          Jury Trial Demanded

     39. Plaintiff hereby demands a trial by jury.


      WHEREFORE, Plaintiff demands that judgment in the amount of

$250,000.00    be    entered    against       defendants    for   all   damages

claimed herein, plus interest, costs, attorneys’ fees and any

other remedy to which she may be entitled under law or equity.

      RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 21st

day of April 2021.

                                           s/ Alberto J. Castañer-Padró
                                           Alberto J. Castañer-Padró
                                           USDC 225706
                                           Castañer & Cía PSC
                                           MAI Center
                                           Marginal Kennedy
                                           771 Calle 1, Ste 204
                                           San Juan PR 00920
                                           Fax 1 888 227 5728
                                           Tel 787 707 0802
                                           alberto@castanerlaw.com
